George Rose Smith, Associate Justice, (dissenting). The majority rest their decision on the doctrine of ratification. Not only was this defense not pleaded, it was not even mentioned in the briefs filed in this court. We have repeatedly held that an appellant abandons any error not argued in his brief. Harris v. Edwards, 129 Ark. 253, 195 S. W. 1064; Mo. Pac. R. Co. v. Harding, 188 Ark. 221, 65 S. W. 2d 20; Connell v. Rolinson, 217 Ark. 1, 228 S. W. 2d 475. Those precedents are binding on us in the sense that they should be followed or overruled; we are not at liberty simply to ignore them. The rule protects the trial court by not requiring him to pass upon issues not presented to him and protects the appellee by not requiring him to argue points not mentioned in the appellant’s brief. I am unable to join in the majority’s action in ignoring this settled rule of practice. McFaudin, J., joins in this dissent.